[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                         ________________________          ELEVENTH CIRCUIT
                                                           NOVEMBER 13, 2006
                               No. 05-11065                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 03-21764-CV-JEM

EUGENE CAVICCHI,

                                                      Plaintiff-Appellant,

                                    versus

HOMELAND SECURITY SECRETARY,
Michael Chertoff, and the United States Department
of Homeland Security by and through the
Bureau of Customs and Border Protection,

                                                      Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (November 13, 2006)

                     ON REMAND FROM THE UNITED
                       STATES SUPREME COURT

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.
PER CURIAM:

      The Supreme Court vacated the judgment of this court in this case and

remanded the case to this court for further consideration in light of Burlington

Northern & Santa Fe Rilway Co. v. White, 548 U.S. __(2006). Upon

reconsideration, we vacate the judgment of the district court pertaining to

Cavicchi’s August 2002 Internal Affairs interview and remand to the district court

for reconsideration in the light of Burlington.

AFFIRMED in PART, VACATED in PART, and REMANDED.1




      1
          Appellant’s motion to transfer this case to the panel that decided Cavicchi I is denied.

                                                 2